Citation Nr: 0208832	
Decision Date: 07/31/02    Archive Date: 08/08/02

DOCKET NO.  96-49 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of head 
injury, including tinnitus, migraines, depression, and memory 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from January 1979 to January 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision by the Department of Veterans 
Affairs (VA) Seattle, Washington Regional Office (RO).

The Board remanded this matter in October 1998 for further 
development, to include current VA examinations for the 
veteran's claimed disabilities, to obtain pertinent private 
and VA outpatient records not associated with the veteran's 
claims folder, and to obtain Social Security Disability 
benefits records.  The RO has made extensive efforts to 
comply with the Remand directives, and to the extent 
possible, has satisfied the requests.  Essentially, the 
veteran has not been located and has not replied to multiple 
requests for additional evidence and information.  Thus, 
there is no further need to render additional assistance to 
the veteran at this time prior to making a determination of 
the matter on appeal.

The Board notes that the veteran failed to appear for a 
previously scheduled hearing in March 1998 before a Member of 
the Board without presenting evidence of good cause.  Thus, 
the Board has proceeded as if such request had been withdrawn 
by the veteran.  38 C.F.R. § 20.702(d) (2001).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. The veteran's residuals of head injury, including 
tinnitus, migraines, depression, and memory loss are not 
associated with his period of active service.



CONCLUSION OF LAW

The veteran's residuals of head injury, including tinnitus, 
migraines, depression, and memory loss were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. A. § 5103A 
(West Supp. 2001)].

In the instant case, pursuant to the Remand in October 1998, 
the RO attempted to develop the veteran's claim.  However, 
the veteran's location remains unknown.  As noted earlier, 
the veteran did not appear for his Travel Board hearing.  
Also, a VA examination was scheduled for June 2000, but the 
notice to the veteran was returned as undeliverable.  A 
report of contact dated in August 2000 that included a 
notation that an operator had searched for information 
regarding the veteran throughout western Washington, provided 
no further information concerning the whereabouts of the 
veteran.  Subsequent notices of the provisions of the VCAA 
law and regulations were also returned as undeliverable as 
was the supplemental statement of the case (SSOC) dated in 
March 2001.  The veteran's representative has been equally 
unsuccessful in attempts to locate and notify the veteran of 
the status of his claim on appeal.  

Thus, in light of the above, extended efforts have been made 
to locate and render notice to the veteran of his claim on 
appeal.  However, there is nothing more that the VA can do in 
this regard.  It is incumbent upon the veteran himself to 
extend equal effort in support of his claim.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Essentially, there 
is no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

I. Factual Background

A review of the veteran's service medical records reveals 
that the veteran reported a history of punctured eardrums in 
his entrance examination in January 1979.  On March 27, 1980, 
the veteran fell out of a truck traveling at 30 miles per 
hour and landed face down.  He reported pain in his right 
shoulder, elbow, left jaw, and right eye.  On examination, 
his vital signs were normal and he was diagnosed with soft 
tissue injury.  On follow up in April 1980, the examiner 
noted a head injury, resolving hematoma.  In October 1982, 
the veteran self-referred to a mental health clinic for 
alcohol abuse and stated that "they are out to get me."  
The veteran denied clinical depression and the examiner noted 
episodic alcohol abuse.  On discharge examination in October 
1982, the veteran reported a history of depression or 
excessive worry.  The examiner noted scar tissue in the 
tympanic membrane, left ear, and no perforations.  The 
examiner reported that the veteran was receiving a Chapter 9 
discharge due to alcohol abuse and failure of CDAC program.  

In October 1991, the veteran was admitted for detoxification.  
Diagnoses noted otherwise are a history of depression with 
prior suicide attempts, stressors, and poor level of 
functioning.  

VA outpatient records and examinations from 1991 to 1996 
relate primarily to the veteran's alcohol consumption and 
polysubstance abuse, for which the veteran was undergoing 
mental health therapy.  On discharge summary from a VA 
facility, it is noted that the veteran was admitted to the 
chemical dependence unit from September to October 1994.  In 
a VA medical certificate dated in February 1995, the veteran 
was treated for migraine headaches.  He was also admitted at 
that time for treatment related to drug and alcohol 
dependence.  

CT scan of the head in November 1995 was normal.  On VA 
examination in November 1995, the veteran reported that he 
had suffered a closed head injury in 1980 and was treated at 
a hospital in Las Vegas before returning to his station in 
Colorado.  At that time, he complained of headaches and 
depression since discharge associated with alcohol abuse.  
The veteran claimed that he could not remember his activities 
from the previous day.  He also stated that he was receiving 
Social Security benefits.  The examiner concluded that the 
veteran had a history of a head injury with unconsciousness 
and headaches, possibly migraines, claimed depression, which 
the veteran himself related to the head injury, and a history 
indicative of memory loss.  The examiner was unsure of 
whether the veteran's memory loss was an accurate assessment, 
but noted that the veteran had recalled historical events 
fairly well.  

During VA mental disorders examination in December 1995, the 
veteran reported a lengthy history of alcohol abuse and 
stated that he had been given Chapter 9 discharge from 
service due to his alcohol abuse.  Over the seven months of 
sobriety, the veteran indicated that his depression had 
increased and that all he wanted to do was die.  He also 
reported having no friends and he remained secluded because 
he felt repulsive.  The examiner noted diagnoses of dysthymia 
disorder, a history of severe alcoholism, which contributed 
to the veteran's recurrent job failures, disturbed social 
relationships, secondary depression, and lowered self-esteem.  

In a September 1996 statement, the veteran indicated that 
after his inservice head injury, he was treated at the local 
hospital and then sent to the military base.  He stated that 
he was unconscious on the ride to his station, was treated 
with aspirin and bed rest, and that all x-ray studies were 
normal.  

From July to August 1997, the veteran was interned at a VA 
facility for polysubstance dependency and multiple suicide 
attempts.  In pertinent part, the veteran's long-term history 
of substance abuse was noted with suicide attempts prior to 
service and severe polysubstance abuse since separation from 
service.  Diagnoses noted are alcohol and polysubstance abuse 
and dependency, history of dysthymia and severe stressors, 
chronic headaches, and a one-inch raised lesion at the 
hairline of the left temporal.  Multiple progress notes 
followed the veteran's progression post-hospitalization.  

Social Security medical records are associated with the 
veteran's claims folder.  The records indicate diagnoses of 
affective disorders and migraines.  In the determination of 
the veteran's disability status, it is noted that the veteran 
had a chronic history of alcoholism and no indications of 
psychiatric disorders otherwise.  The examiner attributed the 
veteran's alcohol abuse to the deterioration of 
relationships, jobs, his period of service, and any other 
type of normal functioning.  In fact, it is noted that the 
veteran claimed if he were given a paycheck, he would spend 
the money on alcohol and lose his job.  

II. Pertinent Law and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (2001).

III. Analysis

At the outset, the Board notes that upon consideration of the 
above evidence of record, service connection for residuals of 
a head injury with tinnitus, migraine headaches, depression, 
and memory loss is denied essentially on the bases that 
service medical records failed to disclose any evidence of 
residual disability due to injuries sustained in a fall, and 
no post-service evidence of residual disabilities associated 
with the inservice injury.  While it is well documented that 
the veteran incurred a soft tissue injury in service when he 
fell off a moving truck, at separation from service, there 
was no indication of residual disability.  He had conflicting 
reports of whether he loss consciousness or not, but the 
record as it stands does not reveal such.  In fact, it 
discloses that symptoms associated with the inservice fall 
had resolved.  Further, the veteran himself has stated 
repeatedly that he was discharged under Chapter 9 due to his 
alcohol abuse.  Thus, in this regard, the veteran's service 
connection claim fails.  

Moreover, the veteran carries an extensive history of 
substance and alcohol abuse, to which, on occasion the 
veteran himself, and examiners over time have attributed his 
depression and dysthymia, and any memory loss, to the extent 
that any such has been evident.  As stated earlier, the 
veteran has been interned numerous times for treatment of his 
substance abuse and alcohol dependency.   During the December 
1995 VA examination, the examiner related the veteran's 
history of severe alcoholism to his current complaints and 
disorders.  In the veteran's medical records associated with 
his Social Security application, the examiner equally noted 
that the veteran's long-term history of alcohol and substance 
abuse were the main factors in the veteran's subsequent 
complaints of symptoms associated with depression, memory 
loss, and migraine headaches.  Thus, in this respect as well, 
the veteran's service connection claim fails.  

Additionally, there is no evidence of record to substantiate 
the veteran's own statements.  He has not provided any 
evidence that he is trained or skilled appropriately so as to 
render his statements medically sound.  Thus, there is no 
objective evidence to support that the veteran has the 
ability to competently link his current symptoms or medical 
treatment with his period of service.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).  In this regard, the Board would 
point out that a lay person, untrained in medical 
diagnostics, is incompetent to offer an opinion which 
requires specialized medical knowledge.  Lathan v. Brown,7 
Vet. App. 359, 365 (1995); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Furthermore, as noted above, the veteran has failed to 
maintain contact with his representative and with the VA so 
as to remain informed of the status of his claim and provide 
the necessary supporting evidence otherwise.  The veteran 
also carries duties to develop his case, to the extent that 
he has access to the required information or at the very 
least, to make attempts at acquiring the requested evidence 
and documentation in support of his claim.  Woods v. 
Derwinski, 1 Vet. App. 190, 193.  As indicated earlier 
herein, the RO made repeated efforts to inform the veteran of 
the required evidence to substantiate his allegations, 
educate him on the new law and regulations, schedule a 
personal hearing and VA examination, and issue an SSOC with 
the relevant provisions and analyses.  At this juncture, 
there is nothing more that VA can do, in that the veteran has 
not responded to any requests.  

In light of the above, and given that there is no doubt as to 
the origin of the veteran's disabilities, the Board has 
determined that this matter may not be resolved in favor of 
the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
While the Board has considered all potential applicable 
regulations and laws relevant to the veteran's assertions and 
issues raised in the record, and has stated the reasons and 
bases accordingly, there is no basis on which the veteran's 
service connection claim may be granted.  Schafrath v. 
Derwinski, 1 Vet. App. at 589.  Essentially, all evidence of 
record points to factors other than the veteran's period of 
service as the cause of any post-service depression and 
memory loss, tinnitus, and migraine headaches.  Therefore, 
the veteran's service connection claim is denied.  


ORDER

Service connection for residuals of head injury, including 
tinnitus, migraine headaches, depression, and memory loss is 
denied.  




		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

